Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Pub NO. Us 2002/0007675 A1; hereinafter Yamashita) in view of Rook et al. (Pub NO. 2017/0174332 A1; hereinafter Rook).
Regarding Claim 1, Yamashita teaches a wheel speed sensor (sensor 60 in Fig. 1 and Fig. below; See [0028]-[0031]) comprising: 
a body (61 and 62 in Fig. 1 and fig. below; See [0028]-[0031]), the body being overmolded (See [0009]) and having a head zone (See Fig. 1 and Fig. below) and a coil zone (See Fig. 1 and Fig. below); 
a cylindrical metallic fitted on the coil zone of the body (see cylindrical metallic in fig. 1 and Fig. below; See [0029]-[0030]), wherein the head zone has an equal or smaller diameter than the cylindrical metallic (head zone has smaller diameter than coil zone in fig. below), and a cable (62 in Fig. 1 and Fig. below), wherein the cable extends from the head zone (See [0009]); 
wherein the wheel speed sensor is sized to be blindly insertable entirely through a bore in an associated mounting apparatus (mounting apparatus 63 and sensor is inserted inside the bore of 63 in Fig. 1 and Fig. below; See [0029]).

    PNG
    media_image1.png
    491
    921
    media_image1.png
    Greyscale

Yamashita is silent about canister on the coil zone.
Rook teaches regarding speed wheel sensor (See [0027]) wherein canister on the coil zone (See [0004]-[0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yamashita, by using canister body, as taught by Rook in order to use in speed wheel sensor (Rook; [0027]).
Regarding Claim 2, Yamashita in view of Rook teaches the wheel speed sensor as in claim 1. Yamashita further teaches wherein the wheel speed sensor is one of a passive sensor and an active sensor (as the sensor is active sensing of speed wheel therefore it is interpreted as active sensor; See [0012]-[0013]).
Regarding Claim 3, Yamashita in view of Rook teaches the wheel speed sensor as in claim 1. Yamashita further teaches wherein the head zone includes an elliptical portion with flat sides proximate to the cable (See Fig. 1 and Fig. below).

    PNG
    media_image2.png
    369
    863
    media_image2.png
    Greyscale

Regarding Claim 4, Yamashita in view of Rook teaches the wheel speed sensor as in claim 1. Yamashita further teaches wherein the length of the coil zone (See Fig. 1 and Fig. below).

    PNG
    media_image3.png
    428
    877
    media_image3.png
    Greyscale

Yamashita in view of Rook is silent about length of the coil zone is about 47mm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use length of the coil zone is about 47mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 5, Yamashita in view of Rook teaches the wheel speed sensor as in claim 1. Yamashita further teaches  the diameter of the canister and the head zone (canister and head zone has diameter in Fig. 1 and Fig. below).

    PNG
    media_image4.png
    470
    899
    media_image4.png
    Greyscale

Yamashita in view of Rook is silent about wherein diameter of the canister and the head zone is about 16mm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use diameter of the canister and the head zone is about 16mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Yamashita in view of Rook teaches the wheel speed sensor as in claim 1. Rook further teaches further comprising the metallic canister being press fit onto body and encapsulating the coil zone (See [0004]-[0005]).
Regarding Claim 7, Yamashita teaches a sensing assembly for a commercial vehicle (Sensor assembly in Fig. 1 and Fig. below; See[0028]-[0031] ) comprising: 
a mounting apparatus (63 in Fig. 1 and Fig. below; See [0029]) in a wheel end of the commercial vehicle (See [0029]); 
an exciter ring (63c in Fig. 1 and Fig. below) affixed to a rotating member (it is inherent that torque plate 10 in Fig. 1 and Fig. below is rotating and generates energy by rotation; See [0029]-[0030]) of an axle of the commercial vehicle (See [0029]-[0031]); 
a wheel speed sensor (60 in Fig. 1 and Fig. below; See [0028]-[0031]), the wheel speed sensor comprising a body (body 61 and 62 in Fig. 1 and Fig. below), the body being overmolded (See [0009]) and having a head zone (See Fig. 1 and Fig. below) and a coil zone (See Fig. 1 and Fig. below), wherein the coil zone is encapsulated in a cylindrical metallic (See cylindrical metallic coil zone in Fig. 1 and Fig. below) and the head zone has an equal or smaller diameter than the coil zone (See head zone in Fig. 1 and Fig. below has smaller diameter that coil zone); 
wherein the wheel speed sensor is sized to be insertable entirely through the mounting block (body 61 is inserted through block 63 in Fig. 1 and Fig. below; See [0029]) until a face of the wheel speed sensor coil zone contacts the exciter ring (61 contacts exciter ring 63c by 63 in Fig. 1 and Fig. below); 
a cable (62 in Fig. 1 and Fig. below), wherein the cable extends from the head zone (62 extends through the head zone in Fig. 1 and Fig. below); and 
a clamping sleeve (See the sleeve in Fig. 1 and Fig. below) frictionally fitted between the wheel speed sensor and the mounting apparatus for maintaining the position of the wheel speed sensor in the mounting block (See the sleeve between 61 and 63 in Fig. 1 and Fig. below to keep the sensor in position).

    PNG
    media_image5.png
    748
    913
    media_image5.png
    Greyscale

Yamashita is silent about canister on the coil zone.
Rook teaches regarding speed wheel sensor (See [0027]) wherein canister on the coil zone (See [0004]-[0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yamashita, by using canister body, as taught by Rook in order to use in speed wheel sensor (Rook; [0027]).
Regarding Claim 8, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Yamashita further teaches wherein the length of the coil zone (See Fig. 1 and Fig. below).

    PNG
    media_image3.png
    428
    877
    media_image3.png
    Greyscale

Yamashita in view of Rook is silent about length of the coil zone is about 47mm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use length of the coil zone is about 47mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Yamashita further teaches wherein the sensor length extends beyond an end of the mounting apparatus when installed (See the sensor length extends beyond the length of mounting apparatus in Fig. 1 and Fig. below).

    PNG
    media_image6.png
    698
    900
    media_image6.png
    Greyscale

Yamashita in view of Rook is silent about between about 15% and about 20% of the sensor length extends beyond an end of the mounting apparatus when installed.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use between about 15% and about 20% of the sensor length extends beyond an end of the mounting apparatus when installed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Yamashita further teaches wherein the diameter of the canister (canister in Fig. 1 and Fig. below has diameter).

    PNG
    media_image7.png
    569
    900
    media_image7.png
    Greyscale

Yamashita in view of Rook is silent about diameter of the canister is about 16mm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use diameter of the canister is about 16mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Yamashita further teaches wherein the head zone is elliptically shaped with two flats (See Fig. 1 and Fig. below).

    PNG
    media_image8.png
    569
    900
    media_image8.png
    Greyscale

Regarding Claim 12, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Rook further teaches further the metallic canister is press fit onto the body (See [0004]-[0005]).
Regarding Claim 13, Yamashita in view of Rook teaches the sensing assembly as in claim 7. Rook further teaches wherein the wheel speed sensor is capable of being rotated at any angle with respect to the mounting apparatus during installation (See [0018]).
Regarding Claim 14, Yamashita teaches a method of installing a wheel speed sensor in a wheel end assembly (sensor 60 in Fig. 1 and Fig. below; See [0028]-[0031]) comprising:
a sensor holding portion having a cylindrical portion (see cylindrical metallic 63 in fig. 1 and Fig. below; See [0029]-[0030]) with a groove (See Fig. 1 and Fig. below) and a truncated pyramidal portion (See Fig. 1 and Fig. below),
placing the wheel speed sensor at a distal end of the cylindrical portion (placing sensor 61 inside cylindrical 63 in fig. 1 and Fig. below);
fitting a cable (cable 62 in Fig. 1 and Fig. below) of the wheel speed sensor (cable 62 is fitted inside sensor 60 in Fig. 1 and fig. below) in the groove threading it through an aperture in the truncated pyramidal portion (See [0028]-[0031]); and
pressing the wheel speed sensor through a mounting apparatus (pressing speed wheel sensor 60 through mounting apparatus 10/11/63a in Fig. 1 and Fig. below) at the wheel end using manual force on the handle until the wheel speed sensor contacts an exciter ring (sensor contacts exciter ring 63c/64 in Fig. 1 and Fig. below).

    PNG
    media_image9.png
    501
    859
    media_image9.png
    Greyscale


Yamashita is silent about forming an installation tool having a handle.
Rook teaches regarding speed wheel sensor (See [0027]) forming an installation tool having a handle (installation tool 200 with handle 216 in Fig. 2; See [0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yamashita, by using forming an installation tool having a handle, as taught by Rook in order to use in speed wheel sensor (Rook; [0027]).
Regarding Claim 15, Yamashita in view of Rook teaches the method of installing the wheel speed sensor as in claim 14. Yamashita further teaches further comprising: 
orienting the wheel speed sensor with a feature in the cylindrical portion (orienting speed wheel sensor 60 in cylindrical portion 63 in fig. 1 and Fig. below; See [0028]-[0031]) and maintaining the orientation of the wheel speed sensor when pressing through the mounting apparatus so that the wheel speed sensor aligns with the exciter ring (sensor is pressing through mounting apparatus 10/11until it contacts exciter ring 63c in Fig. 1; See [0031]-[0033]).


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Downs et al. (Pub NO. US 2017/0239989 A1) discloses Axle Assembly with Outboard Axle Bearings.
b. Norimatsu et al. (Pub NO. Us 2013/0249273 A1) discloses Wheel Bearing Apparatus Provided Rotational Speed Detecting Apparatus.
c. SEKI et al. (Pub NO. US 2013/0195389 A1) discloses Wheel Bearing Apparatus.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858